[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________        U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-12445                SEPTEMBER 13, 2005
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                  D. C. Docket No. 02-00085-CV-WLS-1

KAREN MICHELLE ECKMAN,

                                                        Petitioner-Appellant,

                                  versus

ROSE WILLIAMS, Warden,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                           (September 13, 2005)


Before DUBINA, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Appellant, Karen Michelle Eckman (“Eckman”), appeals from the district

court’s denial of her federal habeas corpus petition brought under 28 U.S.C. §

2254. The district court granted Eckman a certificate of appealability (“COA”) on

the following issues: (1) whether the district court erred in applying the deference

standard set forth in the Antiterrorism and Effective Death Penalty Act

(“AEDPA”), 28 U.S.C. § 2254(d); and (2) whether sufficient evidence was

presented to support Eckman’s convictions.

      The record demonstrates that Eckman was convicted in the Superior Court

of Lee County, Georgia, of two counts of malice murder, four counts of felony

murder, two counts of aggravated assault, hijacking a motor vehicle, and armed

robbery. On direct appeal, the Georgia Supreme Court reversed Eckman’s two

aggravated assault convictions, concluding that these convictions should have

been merged with the malice murder convictions, but it affirmed the remaining

convictions and sentences. Eckman v. State, 548 S.E.2d 310, 274 Ga. 63(2001).

      Eckman subsequently filed her federal petition presenting a single issue:

that her convictions are not supported by constitutionally sufficient evidence, in

violation of the Due Process Clause of the Fourteenth Amendment and Jackson v.

Virginia, 443 U.S. 307, 99 S. Ct. 2781 (1997). The district court referred the




                                          2
matter to a magistrate judge for a report and recommendation.1 The magistrate

judge recommended that the district court deny Eckman habeas relief. The district

court, after some modification, adopted the report and recommendation and

entered judgment in favor of the respondent.

      We review the district court’s denial of habeas relief de novo, while fact

findings made by the district court are reviewed for clear error. Sims v. Singletary,

155 F.3d 1297, 1304 (11th Cir. 1998).

      After reviewing the record and reading the parties’ briefs, we first conclude

that the district court correctly applied the deference standard as set forth in 28

U.S.C. § 2254(d) to Eckman’s sufficiency of the evidence claim. In essence, what

Eckman argues here is that the deference standard as stated in § 2254(d) is not

appropriate in sufficiency of evidence claims. If we were to accept that argument,

we would be ignoring the directives of § 2254(d), and we would be requiring the

reviewing court to assess the sufficiency of evidence claims in each case on a de

novo basis. This we cannot do. Only Congress is vested with the power to

regulate the jurisdiction of federal courts in habeas corpus matters. Ex parte

Royall, 117 U.S. 241, 249, 6 S. Ct. 734, 739 (1886).




      1
          See 28 U.S.C. § 636 et seq.

                                           3
      It is clear that Congress specifically passed the AEDPA in response to the

federal court’s failure to limit its review of state court proceedings to a deferential

standard. See Gomez v. Acevedo, 106 F.3d 192, 198-99 (7th Cir. 1997). We

conclude that it is Congress’s plain intent that federal courts sitting under their

authority pursuant to 28 U.S.C. § 2241, et seq. must apply the deference standard

as articulated in § 2254. There has been no exception from this standard carved

out for Jackson v. Virginia claims. If we were to apply a different standard to

these claims, we would be engaging in judicial legislation of the AEDPA, which is

not permitted. Accordingly, we hold that the district court acted properly when it

applied the deference standard of § 2254(d) to Eckman’s sufficiency of the

evidence claim.

      We agree with the State that the district court incorrectly framed the second

issue. The sufficiency of the evidence issue had already been raised by Eckman

on direct appeal to the Georgia Supreme Court and decided adversely to her.

Thus, the district court granted Eckman a “second bite at the apple” by reviewing

the sufficiency of the evidence claim on the merits. Instead, the district court

should have framed the issue as whether it erred by holding that the Georgia

Supreme Court’s decision was not an unreasonable application of, or contrary to,

established federal law. No matter how the issue is framed, however, we conclude

                                           4
from the record that the evidence was constitutionally sufficient as clearly set forth

in the Georgia Supreme Court’s findings. Accordingly, for the foregoing reasons,

we affirm the judgment of the district court denying habeas relief.

      AFFIRMED.




                                          5